  Case 8:19-cv-00423-WFJ-SPF Document 82 Filed 12/18/19 Page 1 of 8 PageID 973



                        UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION



CHRISTOPHER MARK PARIS, and
OXEBRIDGE QUALITY RESOURCES                                                     i?            ']
INTERNATIONAL,LLC                                                               ^

Plaintiffs,                                           Case No. 8:19-cv-00423

vs.



WILLIAM LEVINSON,
LEVINSON PRODUCTIVITY
SYSTEM,PC,a Pennsylvania
Corporation

Defendants



MOTION TO DISMISS FOR PLAINTIFF'S CLAIM LACKING FACTUAL
INSUFFICIENCY AND FOR LACKING PERSONAL JURISDICTION AND
MEMORANDUM OF LAW IN SUPPORT


                     DECLARATION OF DONALD LABELLE


The undersigned, pro se defendant Donald LaBelle, a resident of Massachusetts, hereby
swears and attests under penalty of perjury as follows on this day December 12, 2019.
The plaintiffs complaint lacks both factual insufficiency and legal insufficiency. Further,
the plaintiff failed to present the necessary facts and is unable to provide the necessary
facts to support his claim.

              STATEMENT OF FACTS REGARDING THE PLAINTIFF'S
          CLAIM LACKING FACTUAL AND LEGAL INSUFFICIENCY


Under Florida law for libel or slander, the plaintiff must demonstrate that the defendant
published or spoken a false statement. Further, the plaintiff must demonstrate the
defendant published a false statement to a third party. The plaintiff failed to demonstrate
specifically, the words and/or statements alleged to be either spoken or written in a
defamatory manner. Under Florida and Federal law, the term defamation is often used to
encompass both libel and slander. The statement(s) alleged to be defamatory must also
  Case 8:19-cv-00423-WFJ-SPF Document 82 Filed 12/18/19 Page 2 of 8 PageID 974



be a false statement of fact. That which is name-calling, hyperbole, or, however
characterized, cannot be proven true or false, cannot be the subject of a libel or slander
claim.


For eight years the plaintiff has been on a smear campaign against said defendant in
effort to discredit defendant's name and business interests, mainly because defendant
provides support services as an independent contractor to defendant Daryl Guberman, a
business competitor of the plaintiff. The plaintiff sees defendant LaBelle and defendant
Guberman as a "threat" to the ISO Industry in which plaintiff claims to be an "ISO
defender" of some kind on the plaintiffs website Oxebridge.

All documents(over 500 pages) regarding the plaintiffs ongoing smear campaigns
against defendants have been provided to the court. Defendant LaBelle asks the court to
review those documents of the plaintiffs disparaging activities.

Defendant has reason to believe the plaintiff is attempting to weaponize the court to
silence Labelle and Guberman from reporting the facts about the ISO industry and
accreditation schemes within the industry. Particularly the accreditation monopoly ofthe
ANSI-ANAB National Accreditation Board and its China-led sister operation known as
the International Accreditation Forum (lAF). By silencing competitors(myself and
Guberman), it will allow the plaintiff to continue his smear campaigns against
defendants, both of whom are critics of ANAB and lAF's anti-American business
practices. The International Accreditation Forum (lAF)is under the leadership of
Chinese National Mr. Xiao Jianhua in Beijing, China and is over-seeing numerous
Arwevvcan coTporations

                   PLAINTIFF FAILED TO SPECIFY ALLEGED
                         DEFAMATION FROM DEEEDANT


The plaintiff has systematically failed to show specifically what alleged defamation was
spoken or written by my persons(LaBelle)that would be considered by the courts as
defamatoiy or slander. The plaintiff failed to show what defamatory and/or slander acts
took place, when it took place, and what specifically was written or said, and by which
individual. Further, the plaintiff failed to show any alleged defamatory material was
distributed by me or any any other person(s) and by means of such distribution.

              THE PLAINTIFF'S LENGHTLY CLAIM SHOWS THE
            ALLEGATIONS ARE FRIVOLOUS AND LACKS MERIT


Courts have concluded that claims are frivolous or in bad faith in several situations:

   I. Where the plaintiff filed a claim based on false allegations. See Murphy v. Board
  Case 8:19-cv-00423-WFJ-SPF Document 82 Filed 12/18/19 Page 3 of 8 PageID 975


        of Educ. ofRochester City School Dist., 420 F. Supp. 2d 131, 135 (W.D.N.Y.
        2006)(awarding attorney's fees to defendant and finding that the "plaintiff
        brought and pursued this litigation in bad faith, for the improper purpose of
        attacking the District and school administrators about matters that had nothing to
        do with the original basis for this lawsuit, i.e., plaintiff's transfer from one school
        to another without loss of pay or benefits").

        Where plaintiff failed to allege facts sufficient to support their claim. See Seils v.
        Rochester City School District, 192 P. Supp. 2d 100, 105 (W.D.N.Y. 2002)("This
        is not the first time that I have admonished plaintiffs' counsel in this case for her
        failure to specify the relevance of materials on which she has sought to rely. ...
        While, as a general proposition, it is important to submit the necessary evidence,
        in this case, much of what has been submitted is either redundant, irrelevant,
        speculative, conclusory, or all of the above.").

   J.   Where plaintiff knew facts that would defeat the claim at the time of filing. See
        Fleming v. MaxMara USA, Inc., 644 F. Supp. 2d 247, 261-62(E.D.N.Y. 2009),
        aff'd 371 Fed. Appx. 115 (2d Cir. 2010)(granting summary judgment for
        defendant employer where plaintiff was aware prior to filing that she had been
        replaced by a member of her protected class and alleged no other facts to establish
        a prima facie case of discrimination under Title VII). In this case, the plaintiff
        (Christopher Mark Paris) knowingly lacked jurisdiction and therefore falsely
        alleged defendant has "substantial contacts" in Florida while knowing the claim is
        false. The plaintiff has failed to show otherwise in discovery and/or by supporting
        affidavits of the defendant having any contacts in Florida,

                         PLAINTIFF CONTINUES PERSONAL
                     ATTACKS DURING THESE PROCEEDINGS

During these proceedings in November,2019 the plaintiff submitted a bogus complaint
to the Federal Election Commission (FEC)to up the ante on his personal attacks against
defendants LaBelle and Guberman. The plaintiff falsely claimed the defendants
involvement in a political campaign that does not exist. The plaintiff misled the
Commission by alleging "illegal" collections of political donations for an alleged
campaign for U.S. Senate despite no evidence of such and no actual campaign existing,
past or present. The motive of the plaintiffs false complaint to the FEC is to further
burden defendants during these proceedings. It has long been the modus operand! of the
plaintiff to submit false and misleading complaints to State and Federal agencies
targeting defendants LaBelle and Guberman, and proof has been provided to the court.

The plaintiffs false FEC complaint is listed as document MUR 7655 and is available
from FEC staff member Christal Dennis at:
  Case 8:19-cv-00423-WFJ-SPF Document 82 Filed 12/18/19 Page 4 of 8 PageID 976




FEDERAL ELECTION COMMISSION
OFFICE of COMPLAINTS EXAMINATION
and LEGAL ADMINISTRATION

Att: Christal Dennis, Paralegal(CELA@fec.gov)
1050 First Street, NE
Washington, DC 20463

            LACK OF PERSONAL JURISDICTION & FALSE CLAIM
                   OF DEFENDANT'S ACTIVITIES IN FLORIDA


The plaintiff falsely claimed defendant has "substantial contacts" in Florida without any
evidence of such and without providing necessary discovery or supporting affidavits.
The Plaintiff has failed to demonstrate a single business transaction taking place
between myself and the alleged "Florida contacts" submitted to this court by the plaintiff
in effort to gain jurisdiction over defendant that does not exist.

Fla. Stat. § 48.193(l)(a). Second, section 48.193(2) states a defendant must engage in
"substantial and not isolated" activities within Florida to be subject to general
personal jurisdiction. As per Fla. Stat. § 48.193(2). Florida courts have held that
"substantial and not isolated" means "continuous and systematic general business
contact." The plaintiff not only failed to show continuous and systematic general
business contact in Florida. He failed to identify a single business contact, property
ownership, or my persons activity of and kind within the state of Florida, whether it be
business, personal, or otherwise. Therefore, Florida's long-arm statute does not imply
because defendant has no contacts in Florida and per Florida law, and defendant has not
committed a tortious act in Florida at anytime in history. Further, if the court pursues
Florida's long-arm statute by subjecting me to personal jurisdiction in Florida, it would
violate my rights of federal due process. As part of my motion herein, this is a
filing of declaration detailing my lack of contacts with Florida.

As a resident of Massachusetts with no contacts or property in Florida, the plaintiff lacks
jurisdiction because I'm not a Florida corporation, nor is Florida my principal or even
partial place of business. As per Achievers Unlimited, Inc. v. Nutri Herb, Inc., 710 So.
2d 716, 720 (Fla. 4th DCA 1998), a corporation (entity) has continuous and systematic
general business contact with Florida if it is incorporated in Florida or if it has its
principal place of business in Florida.

I have no relationship, nor am I aware of the alleged Florida "customers" indicated by
the plaintiff in his complaint. I have no knowledge of any form of any contact or
communication of any nature with Collins Manufacturing(Apopka, FL), Florida Metal
  Case 8:19-cv-00423-WFJ-SPF Document 82 Filed 12/18/19 Page 5 of 8 PageID 977


Craft(Winter Garden, FL), Innovative Products of Florida (St. Petersburg, FL), The
Stimpson Company(Pompano Beach, FL), and UltraTech International (Jacksonville
FL).

Further, the Plaintiff failed to show proof of such alleged business taking place. The
plaintiff did not indicate a single date, did not verify the sum of the transaction, did not
provide dates of any alleged transaction, and failed to provide a single name ofany
person(s) that allegedly purchased anything from defendant in Florida.

The plaintiffs claims that the aforementioned businesses are my "customers" is utterly
false. The plaintiff knowingly misled the court under guidance of counsel. As per §
240.4 the Definition of customer (clients) is;(a)Any person who buys for resale directly
from the seller, or the seller's agent or broker;(b)Any buyer of the seller's product for
resale who purchases from or through a wholesaler or other intermediate reseller.

                         2018 FLORIDA STATUESAS PER 48.19
                   ACTS SUBECTING PERSONAL JURISDICTION


As per 48.19 Acts subjecting person to jurisdiction of courts of state:

    (l)(a)A person, whether or not a citizen or resident of this state, who personally or
     through an agent does any of the acts enumerated in this subsection thereby submits
       himself or herself and, if he or she is a natural person, his or her personal
       representative to the jurisdiction of the courts of this state for any cause of action
       arising from any of the following acts:
   1. Operating, conducting, engaging in, or carrying on a business or business venture
      in this state or having an office or agency in this state.
   2. Committing a tortious act within this state.
   3. Owning, using, possessing, or holding a mortgage or other lien on any real
        property within this state.
   4. Contracting to insure a person, property, or risk located within this state at the
        time of contracting.
   5. With respect to a proceeding for alimony, child support, or division of property in
        connection with an action to dissolve a marriage or with respect to an independent
        action for support of dependents, maintaining a matrimonial domicile in this state
        at the time of the commencement of this action or, if the defendant resided in this
        state preceding the commencement of the action, whether cohabiting during that
        time or not. This paragraph does not change the residency requirement for filing
        an action for dissolution of marriage.
   6. Causing injuiy to persons or property within this state arising out of an act or
      omission by the defendant outside this state, if, at or about the time of the injury,
        either:
Case 8:19-cv-00423-WFJ-SPF Document 82 Filed 12/18/19 Page 6 of 8 PageID 978


    a. The defendant was engaged in solicitation or service activities within this
        state; or
    b. Products, materials, or things processed, serviced, or manufactured by the
       defendant anywhere were used or consumed within this state in the ordinary
        course of commerce, trade, or use.
7. Breaching a contract in this state by failing to perform acts required by the
   contract to be performed in this state.
8. With respect to a proceeding for paternity, engaging in the act of sexual
   intercourse within this state with respect to which a child may have been
   conceived.
9. Entering into a contract that complies with s. 685.102.(b) Notwithstanding any
   other provision of this subsection, an order issued, or a penalty or fine imposed,
   by an agency of another state is not enforceable against any person or entity
   incorporated or having its principal place of business in this state if the other state
   does not provide a mandatory right of review of the agency decision in a state
   court ofcompetentjurisdiction.(2)A defendant who is engaged in substantial and
   not isolated activity within this state, whether such activity is wholly interstate,
   intrastate, or otherwise, is subject to the Jurisdiction of the courts of this state,
   whether or not the claim arises from that activity.(3) Service of process upon any
   person who is subject to the Jurisdiction of the courts of this state as provided in
   this section may be made by personally serving the process upon the defendant
   outside this state, as provided in s. 48.194. The service shall have the same effect
   as if it had been personally served within this state.(4)If a defendant in his or her
   pleadings demands affirmative relief on causes of action unrelated to the
   transaction forming the basis of the plaintiff's claim, the defendant shall thereafter
   in that action be subject to the Jurisdiction of the court for any cause of action,
   regardless of its basis, which the plaintiff may by amendment assert against the
   defendant.(5)Nothing contained in this section limits or affects the right to serve
   any process in any other manner now or hereinafter provided by law.
           PLAINTIFF FAILED TO DEMONSTRATE PERSONAL
            JURISDICTION FOR THE FOLLOWING REASONS

 1. I'm a Massachusetts resident and do not submit myself to Florida jurisdiction.

2. I do not operate, conduct, engage in, carrying on a business or business venture in
    the state of Florida, nor I do have an office, agency or property in Florida.

 3. I have not committed a tortious act within the state of Florida. The Plaintiffs weak
    argument of a tortious act being the distribution of material alleged to be "illegal"
    is unfounded. First, the plaintiff failed to show who, when, where, and how such
    material was alleged to be distributed. Further, Florida Statute § 48.193
Case 8:19-cv-00423-WFJ-SPF Document 82 Filed 12/18/19 Page 7 of 8 PageID 979


   enumerates several acts that grant Florida courts personal jurisdiction over
   nonresident defendants. Under Florida Statute § 48.193(l)(a)(2), nonresident
   defendants may become subject to personal jurisdiction in Florida by ^''committing
   a tortious act within this state.'" The Florida district courts of appeal are split over
   the correct interpretation of this phrase. Along with the federal courts that sit in
   Florida, the state s First and Third District Courts ofAppeal broadly interpret the
   phrase to reach nonresident defendants whose out-of-state acts cause injury in
   Florida. Further, the state's Second, Fourth, and Fifth District Courts of Appeal
   narrowly interpret the same language to exclude personal jurisdiction over
   nonresident defendants who cause injury in Florida by acting outside of the state.
   The Florida Supreme Court and the Florida Legislature have declined to resolve
   this split, providing the opportunity for forum shopping when it is advantageous
   for plaintiffs to avoid the narrow interpretation byfiling infederal court to abuse
   Florida's personaljurisdiction statutory scheme. Additionally, under Florida Law
   the legal term of"tortious act" includes not only the act element of a tort but also
   the injury element. The plaintiffs tortious act claims failed twofold; a)The
   plaintiff(Paris) failed to show damages, and he failed to demonstrate when,
   where, who and how a tortious act was committed.

4. As per injury to persons or property within Florida arising out of an act or
   omission by the defendant outside this state, if, at or about the time of the injury,
   the Plaintiff failed to demonstrate when and how defendant allegedly engaged in
   solicitation or service activities within the state of Florida at or about the time of
   the alleged injury. Additionally, the Plaintiff did not indicate any dates, material,
   or methods of solicitation, whether in-person, telephone, electronic mail, or other
   means, nor shown the alleged solicitation came from defendant, specifically.

5. The Plaintiff failed to demonstrate substantial and not isolated activity within this
   state and named five Florida companies unknown to me as "customers". Florida
   courts have held that "substantial and not isolated" means "continuous and
   systematic general business contact." See Achievers Unlimited, Inc. v. Nutri Herb,
   Inc., 710 So. 2d 716, 720(Fla. 4th DCA 1998). For example, a corporation has
   continuous and systematic general business contact with Florida if it is
   incorporated in Florida or if it has its principal place of business in Florida. See
   Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915,919
   (201 l).When a complaint fails to make sufficient allegations ofjurisdiction the
   court must dismiss the complaint without requiring defendant to engage in further
   proceedings. See Russo, 87 So.3d at 819; PK Computers,656 So.2d at 255.
          PERSONAL JURISDICTION HAS BEEN CHALLENGED
           AND MUST BE PROVEN BEFORE I CAN PROCEED
   Case 8:19-cv-00423-WFJ-SPF Document 82 Filed 12/18/19 Page 8 of 8 PageID 980


             JURISDICTION HAS BEEN CHALLENGED AND MUST
              BE PROVEN BEFORE DEFENDANT CAN PROCEED

Defendant motions the court of his liberty and right to hold pleas and as a natural living
being adhering to natural law, defendant has no obligation to enter a "legal" court or be
subject to further proceedings without proofofjurisdiction.

Defendant has reason to believe the plaintiff and the plaintiffs counsel has manipulated
this court by falsifying allegations to gain jurisdiction that does not exist, and by
submitting a claim that fails to identify the acts of any one individual. The claim itself
consists of numerous allegations directed toward defendants LaBelle and Guberman as
'one person' rather than as as individuals to confuse and mislead the court. Therefore, as
defendant Donald LaBelle, an individual, I expect the court to not fail me as an
American citizen and take the proper measures to ensure my due process of law is not
denied. My name is not'LaBelle and Guberman." My name is Donald LaBelle.

As a citizen ofthe United States, I shall not waiver my rights to defend my persons and
this great country, and defend the United States Constitution, and its citizens, and I
intend to do so as my right as an American. I am not property ofthe state with no rights.
I am a living being, the flesh lives and the blood flows though me.

The plaintiff has burdened and weaponized this court and abused the taxpayers of this
State with a frivolous claim filed with the intention of harassing and burdening
defendants with legal expenses and proceedings. I ask the court to impose sanctions on
the moving party for bringing this bogus claim. I ask humbly for remedy, maintenance,
and fairness, and as an American,I ask my Constitutional rights not to be denied.

We Americans are sovereign, and as a Christian, Jesus the almighty is my Saviour,
nothing stands between myself and the divine. I ask for cure and recognition from the
Court that I am a living being, a citizen ofthis great country created ofAmerican flesh
and blood, and an understanding ofthe liberty that deeply flows through me.

From here on forward, personal jurisdiction has been challenged and must be proven
before I can proceed, and shown on Court records.

WHEREFORE,I pray the Court accepts my plea for Motion to Dismiss with prejudice
for lack of personal jurisdiction and lacking legal and factual insufficiency.
                                   espectfully subn^tfed
                                       ona
